Citation Nr: 1536215	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-11 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of service-connected disability benefits in the amount of $2,510.00.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1995 to November 2000, and from February 2002 to February 2003.  He also had active service in the United States Public Health Service beginning in August 2007.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2010 letter decision by the Committee on Waivers and Compromises, at the St. Paul, Minnesota, Regional Office (RO), that denied the Veteran's request for a waiver of the recovery of the overpayment at issue.   


FINDINGS OF FACTS

1.  Prior to August 3, 2007, the Veteran was in receipt of VA disability benefits.

2.  On August 3, 2007, the Veteran entered onto active duty with the United States Public Health Service.

3.  The Veteran notified the VA, via FAX, on October 17, 2007, that he was on active duty and he requested that the VA discontinue his disability benefits.

4.  Approximately three months later, on January 8, 2008, the Veteran once again notified the VA that he was on active duty and that he should not be receiving VA disability benefits.  

5.  On January 24, 2008, the VA notified the Veteran that it had finally processed his request for termination of benefits.  In that notification letter, the Veteran was informed that if an overpayment had occurred, he would be responsible for any monies not due him during the time period in question.  

6.  As a result of the VA's action, the Veteran receive VA disability compensation benefits from August 3, 2007, to January 24, 2008, in the amount of $2,510.00 (US dollars).  

7.  The overpayment of disability compensation benefits in the amount of $2,510.00 (US dollars) was not solely the result of VA administrative error.  

8.  Withholding of benefits or recovery would not nullify the objective for which benefits were intended, and the Veteran would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Veteran.  

9.  The Veteran did change his position to his detriment and reliance on these VA benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation. 

10.  There is no evidence that recovery of the overpayment would result in financial hardship. 

11.  Since being notified of the debt, the Veteran has repaid the amount to VA.


CONCLUSION OF LAW

Collection of an overpayment indebtedness of disability compensation benefits in the amount of $2,510.00 (US dollars) would be against equity and good conscience, and is waived.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was called to active duty with the Public Health (Indian Health) Service in August 2007.  At that time, the Veteran had been awarded VA compensation benefits at the 30 percent rate.  

A July 2003 award letter shows that the Veteran was sent VA Form 21-847, which informed him that his reentry into active duty could affect his right to payment of VA compensation.  The Veteran was also provided with notice in May 2004, that VA compensation and active or inactive duty pay could not be received concurrently.

The record further shows that when the Veteran returned to active duty in February 2002, he immediately notified VA that he had returned to active duty.  Because of his proactive action, he did not receive VA benefits for which he was not eligible.

In a statement dated and received by VA on January 8, 2008, the Veteran reported that he had been on active duty with the U.S. Public Health Service since August 2007.  He noted that in October 2007, he had faxed his orders to VA, but had continued to receive compensation.  He resubmitted a copy of his orders and asked VA to take appropriate action.  The record includes a copy of the Veteran's orders that he had faxed to VA in October 2007.

On January 9, 2008, the Veteran called the RO and asked that his compensation be stopped.  He waived his due process rights so that the payment could be stopped immediately.

A compensation and pension award form dated a few days later shows that the Veteran's compensation was stopped effective in August 2007.

Later in January 2008, the Veteran was advised that an overpayment had been created.  It was not until January 2010, that the Veteran was advised of the amount of the overpayment.

Upon being notified of the amount of the overpayment, the Veteran requested a waiver of overpayment.  In requesting the waiver, the Veteran suggested that it was not his fault that the overpayment had occurred, i.e., it was the VA's fault, and that it would cause a financial hardship if he was required to pay back the amount owed.  

After further review, the Committee on Waivers and Compromises informed the Veteran that it had denied his request for waiver.  The Committee stated that it found that there was no fraud, misrepresentative, or bath faith on the part of the Veteran in creation of the indebtedness.  Nevertheless, the Committee indicated that since the Veteran did not immediately inform the VA of his impending service, the Veteran was at fault in the creation of the debt.  After the Veteran provided a Financial Status Report, the VA concluded that repayment of the debt would not create an undue financial hardship and collection of the debt would not be against "equity and good conscience".  The Veteran has subsequently appealed that action.

As an initial matter, the Board notes that the present case involves Chapter 53 of Title 38 of the Unites States Code, and therefore the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 [VCAA] do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2014).

Even though the VCAA does not apply, the RO notified the Veteran of the relevant statutes and regulations in the statement of the case (SOC).  The Board finds that he has been adequately notified of the relevant statutes and regulations and has been given the opportunity to submit any additional evidence he might have to support his waiver request.  Accordingly, the Board will address the merits of his request.

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 (2015), relating to naval pension and 38 C.F.R. § 3.750(c) (2015), relating to waiver of retirement pay.  The provisions of 38 U.S.C.A. § 5304(c) (West 2014) prohibit the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. § 3.654, 3.700 (2015).  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii) (2015).  As noted previously, during the period in question, the Veteran received both pay from the USPHS and from the VA, even though he was prohibited from doing so.  

Because the Veteran has not challenged the validity of the debt, the question now before the Board is whether a waiver of recovery of an overpayment may be granted.  Pursuant to 38 U.S.C.A. § 5302(a) (West 2014), a claimant is allowed to seek a waiver of recovery of an overpayment of VA benefits.  The Secretary of VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963(a) (2015).  Under the criteria set out in 38 U.S.C.A. § 5302(c) (West 2014), the law precludes a waiver of recovery of an overpayment or the collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. § 1.962(b) (2015).  

The Committee found that there was no evidence of fraud, misrepresentation, or bad faith.  Such elements contemplate a willful failure to report information with the intent to obtain unentitled benefits.  The Board agrees.  As such, there is no statutory bar to waiver of recovery of the overpayment.  38 U.S.C.A. § 5302(a) (West 2014). 

The Board must then determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 2014) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2015).  Regulations provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2015).

The elements of equity and good conscience are as follows:

(1) fault of debtor, where actions of the debtor contribute to creation of the debt;

(2) balancing of faults, weighing fault of debtor against VA fault;

(3) undue hardship, whether collection would deprive debtor or family of basic necessities;

(4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended;

(5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor;

(6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

This list of elements is not intended to be all-inclusive.  38 C.F.R. § 1.965(a) (2015).

The first and second elements pertain to the fault of the debtor versus the fault of the VA. 

In this case, there was fault on VA's part in creating part of the debt, as it took no action on the Veteran's October 2007 report that he had returned to active duty.  It was not until repeated efforts by the Veteran in January 2008, that the RO acted on his requests and terminated his disability compensation benefits.  

Nevertheless, the Veteran is also at fault because he did not report his return to active duty until two months after his return.  His statements and actions show that he knew that he was not entitled to receive VA compensation benefits while on active duty.

In regard to whether collection would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the debtor, the Board notes that the Veteran received benefits he was not entitled to receive.  A failure to recoup the benefits would cause unjust enrichment to the debtor.  The recoupment of those benefits did not defeat the purpose of the benefit, which was meant to compensate for loss of industrial adaptability due service connected disability.  

There is no indication that the veteran's reliance on VA benefits resulted in relinquishment of another valuable right; although the Board is sympathetic to the Veteran's report that he set the funds aside for approximately a year, but used the funds after not hearing from VA.  The record shows that there was considerable delay between VA's notice to the Veteran that there was an overpayment, and VA's notice to the Veteran of the actual amount of the overpayment and efforts to collect it.

The Board has also considered whether the Veteran would suffer undue financial hardship if forced to repay the debt at issue.  In April 2011 the Veteran submitted a financial status report showing that he had monthly income of $10,645 per month and total expenses of $4,500; leaving a net monthly income of $6,145.  This indicates that the Veteran could easily repay his debt to VA.  The agency of original jurisdiction; however, failed to consider this document or any evidence received after issuance of the statement of the case.

Given VA's fault in creating the debt, the delay in advising the Veteran of the debt, the Veteran's extensive efforts to insure that VA stopped his compensation, the current procedural deficiencies in the AOJ's development of the appeal and the amount of the debt; the Board finds that waiver of the indebtedness is warranted. 


ORDER

A waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $2,510.00 is granted.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


